DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 15 are objected to because of the following informalities.  Appropriate correction is required.
For Claim 6, Claim 15, “the set of channel effects include” should be corrected to ---the set of channel effects includes---.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1 (line 17), Claim 10 (line 20), Claim 19 (line 19), “the approximation of the channel” lacks antecedent basis in the claim.

In Claim 9, Claim 18, “effects of the communication path” may have antecedent basis in “the set of effects”, but this is not clear.
Remaining claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, and 19, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ye et al. (US 2021/0091979).
For Claims 1, 11, and 19, Ye teaches a computer-implemented method, a system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations (see paragraphs 7, 23-24: computers, CRM), and a non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations (see paragraphs 7, 80, 84: CRM, memory) comprising:

identifying, by the first modem, one or more fields in the first unit of communication, the one or more fields used to analyze the RF communication path (see paragraphs 44, 55, 60: signal, payload, reference signal); 
extracting, by the first modem, data from the one or more fields (see paragraphs 44, 55: sampling); 
accessing, by the first modem, a channel model for approximating a channel representative of the RF communication path from the first modem to the second modem, wherein the channel model includes one or more machine learning models (see paragraph 61: channel equalization model); 
training, by the first modem, the channel model using the extracted data (see paragraph 61: training), wherein the training includes: 
providing, by the first modem, the extracted data to the channel model, processing, using the channel model, the extracted data (see paragraphs 61, 65), and 
in response to processing the extracted data, updating one or more parameters of the channel model, wherein the updated parameters of the channel model cause updates to the approximation of the channel representative of the communication path (see paragraphs 66, 67); and 
in response to training the channel model, applying, by the first modem, the trained channel model to simulate a set of channel effects associated with the communication path (see paragraphs 30-32: compensation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 11-13, and 20, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2021/0091979) as applied to claims 1, 10, and 19 above, and further in view of Pare, Jr. et al. (US 2003/0231709).
For Claims 2, 11, and 20, while Ye does teach a training signal and reference signal (see paragraphs 59, 61), Ye as applied above is not explicit as to, but Pare teaches the computer-implemented method, wherein the one or more fields of the first unit of communication comprise at least one of (i) a preamble frame, (ii), one or more reference signals, (iii) a sounding frame, (iv) a baseline encoding frame, or (v) a learned encoding frame (see paragraph 61: preamble).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the signal structure as in Pare when training the signal processing model of Ye. One of ordinary skill would have been able to use a known signal component for a known purpose with the reasonably predictable result of appropriately training the channel model.
For Claims 3 and 12, though Ye teaches detecting an error (offset) (see paragraphs 66, 67), Ye as applied above is not explicit as to, but Pare teaches the computer-implemented method, further comprising: 
determining, by the first modem, a presence of an information frame by detecting a presence of the preamble frame in the first unit of communication (see paragraph 61); and 
detecting, by the first modem, one or more of: a time offset corresponding to an arrival time of the first unit of communication effected by the communication path, a frequency offset corresponding to the arrival time of the first unit of communication effected by the communication path, or a spatial offset unit of communication to the arrival time of the first unit of communication effected by the communication path (see paragraphs 61-63: time, frequency offsets).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to determine offsets as in Pare when training the signal processing model of Ye. One of ordinary skill would have been able to use a known operation for adjusting model parameters in a known manner with the reasonably predictable result of appropriately training the channel model.
For Claims 4 and 13, Ye as applied above is not explicit as to, but Pare teaches the computer-implemented method, further comprising: providing, by the first modem, one or more of the time offset, the frequency offset, phase offset, channel response, or the spatial offset to the channel model for approximating the channel representative of the communication path (see paragraphs 61-63: model training).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to determine and use offsets as in Pare when training the signal processing model of Ye. One of ordinary skill would have been able to use a known operation for adjusting model parameters in a known manner with the reasonably predictable result of appropriately training the channel model.

Claims 5-6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2021/0091979) and Pare, Jr. et al. (US 2003/0231709) as applied to claims 1-3 and 10-12 above, and further in view of Wicker, Jr., et al. (US 2015/0092824).
For Claims 5 and 14, Ye further teaches the computer-implemented method, further comprising: 
determining, by the first modem, channel effects of the channel representative of the communication path by comparing data within the frame of the received first unit of communication to known data transmitted in the frame by the second modem (see paragraphs 61, 65); and 
providing, by the first modem, the set channel effects to the channel model for updating the approximation of the channel representative of the communication path (see paragraphs 66-67).
Ye as applied above is not explicit as to, but Wicker teaches using a sounding frame (see paragraph 10).
Thus it would have been obvious to one of ordinary skill the art at the time the application was filed to use a sounding signal as in Wicker when implementing the modeling method of Ye. One of 
For Claims 6 and 15, Ye further teaches the computer-implemented method, wherein the set of channel effects include one or more of amplitude response effects, phase response effects, memory effects, interference effects, distortion effects, compression effects, or noise effects, and wherein one or more of these channel effects is applied to the channel model to train the channel model (see paragraphs 31-33: interference, model training).

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2021/0091979), Pare, Jr. et al. (US 2003/0231709), and Wicker, Jr., et al. (US 2015/0092824) as applied to claims 1-3, 5, 10-12, and 14 above, and further in view of Venkataramani et al. (US 2014/0016688).
For Claims 7 and 16, Ye further teaches the computer-implemented method, wherein training the channel model further comprises: providing, by the first modem, the extracted data from the one or more fields to the channel model for training the channel model (see paragraphs 61, 65).
The references as applied above are not explicit as to, but Venkataramani teaches optimizing a model by minimizing a computational distance between characteristics exhibited by the channel model upon applying the set of channel effects to the channel model and characteristics of a reference channel used for comparison to the channel model (see paragraphs 11, 14, 16, 81).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to optimize the channel model as in Venkataramani when implementing the method of Ye. One of ordinary skill would have been able to use known mathematical techniques to accomplish optimized channel modeling with known input signaling types.

s 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2021/0091979) and Pare, Jr. et al. (US 2003/0231709) as applied to claims 1, 2, 10, and 11 above, and further in view of Rappaport et al. (US 2005/0265321).
For Claims 8 and 17, the references as applied above are not explicit as to, but Rappaport teaches the computer-implemented method, wherein the first modem is coupled to an electronic device having a display (see paragraphs 50, 77, 78: display), wherein the electronic device is configured to display the first unit of communication, including one or more of: 
displaying a transmit signal constellation plot of the first unit of communication; displaying a received power spectral density of the first unit of communication; displaying partially synchronized information of the first unit of communication determined by the first modem; displaying data corresponding to the sounding frame; displaying data corresponding to the learned encoding frame; or displaying data corresponding to an error rate of the received first unit of communication at the first modem (see paragraphs 50, 77, 78: error rates, displaying channel characteristics).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to display channel characteristics as in Rappaport when implementing the method of Ye. The motivation would be to provide for a network administrator to monitor network performance with a known type of interface.

Claims 9 and 18, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2021/0091979) as applied to claims 1 and 10 above, and further in view of Lee et al. (US 2015/0139002).
For Claims 9 and 18, Ye as applied above is not explicit as to, but Lee teaches the computer-implemented method, further comprising: generating, by the first modem, an encoder/decoder model used to model a use of encoding and decoding data between the first modem and the second modem, 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to determine the encoding mode as in Lee when optimize the channel as in Ye. The motivation would be to improve the efficiency of the MCS determining process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eliaz et al. (US 2015/0070089) teaches a method for training a channel model using the preamble of a received signal. Padovani et al. (US 2009/0310588) teaches a method for adjusting modulation based on a requested data rate. Zhang et al. (US 2017/0374561) teaches using a machine learning method for channel modeling. Morelos-Zaragoza et al. (S 2002/0054607) teaches a method for matching the information ate to measured channel capacity. Murphy et al. (US 2014/0072020) teaches a method for establishing a frequency offset based on comparing received samples with predetermined values.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946.  The examiner can normally be reached on 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        4/26/2021


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466